Title: To George Washington from Major General Nathanael Greene, 25 April 1778
From: Greene, Nathanael
To: Washington, George



Sir
[Valley Forge, 25 April 1778]

The only hope that the Enemy can ever have of subjugating this Country is by possessing themselves of our Capital Cities, distressing our trade—destroying our Stores, and debauching one part of the Comunity to lend their Aid to subjugate the other.
These appear to be the great out lines of their plan, upon which they have hitherto regulated all their Operations; and they have never varied from this system but when their force was unequal to the business. The enemy began with possessing themselves of New York, Rhode-Island & now Philadelphia. New Jersey was only evacuated because their force was found to be incompetent to their Operations in Pensylvania and the security of their Troops there.
The loss of our Sea-ports is a distressing circumstance notwithstanding we affect to despise it, many thousands of comfortable Citizens are drove into the country without the means of support, or places to shelter themselves from the weather. If the Citizens evacuate the Cities this is their fate; if they stay they are made subservient to the Enemies designs;

that in either case their situation is distressing; besides these injuries the Army is deprived of a great variety of articles necessary to it’s operations and convenience.
The Romans did not always make rapid conquests, but they always took care to secure their advantages; and partly by force, and partly by distress compelled the people to submit to their yoke. This I apprehend will be the British system if we may form any judgment from the instances of their ravages committed in the latter part of last Campaign. The greater distress the Enemy bring upon the Country the more difficult it becomes for us to support an Opposition; neither the Virtue of Citizens or Soldiery are equal to constant sufferings. The distresses of the Army has induced many to abandon it. The distresses of the Country will engage many in the Enemies service. The great difficulty the Enemy labour under is to continue and secure their conquests at the same time: could they debauch such a part of the Inhabitants as to secure their posts, their conquests would be almost certain.
One of the kings of France finding it difficult to raise Soldiers, found means to possess himself of all the magazines of bread in the kingdom; this put the people so much in his power that they were compelled to engage in his service. If our enemy pursue a similar policy, they will by ravaging the Country constrain many to engage in their service.
They are now in possession of New York, Long-Island, Rhode Island and Philadelphia this enables them to hold in subjection a considerable part of the circumjacent country; and three of the places are Capital objects, and command great part of the Navigation in the Middle States. To compleat their plan I apprehend they will push their conquests to the Southward, unless we can fall upon some measures to make them act defensively. It is probable Maryland and South Carolina will be their Objects. New England will remain untill the last. If these States continue firm after feeling the loss of their Capitals and ravages of their Country where there is not that degree of union which prevails in New England, they can have nothing to hope for from that quarter. But if they can bring some of the Middle States to abandon their union and disavow the present Government, then with their own force & such aid as they may be able to draw from the Middle States, New England may be attacked to advantage; from hence I conclude they will exert themselves to compleat the subj[ug]ation of the Middle States first.
Hitherto the enemy have gone on possessing our Cities one after another, and altho’ their progress has been slow, their Operations have been sure; this has made a deep impression upon the minds of many well affected Inhabitants who reason from the past to the future, and conclude that we must be finally conquered notwithstanding it may take time to affect it. Both civil & military government depend in great measure

upon opinion, therefore it is of the highest importance to give a proper biass to the public sentiment and a favourable opinion to the Army. Prejudices early imbibed, and in some instances confirmed by experience & observation gain such an ascendancy over the mind as to influence from opinion to action.
The Enemy have been endeavouring to impress upon the minds of the Inhabitants their certainty of conquest, and urge as a proff that in every place where they get possession they hold their ground. It will be of importance to convince the public that this opinion is not well founded; to do this we must dispossess them of some of the places they now hold. An event of this sort will remove the impression of certain conquest, revive the hopes of general expulsion, confirm the weak and wavering among ourselves, stagger the confidance of the Inhabitants now in the power of the Enemy and incline them to favour our designs.
It will also have a great effect upon the people of Great Britain and upon all the courts of Europe. The task will be endless to conquer and be reconquered; the business of one campaign lost in the next, must damp the hopes of Administration & breed discontent among the people for pursueing such a fruitless and expensive war.
Our Governments are gaining a firmer tone, our currency increasing it’s value; there is nothing wanting to establish both but to convince the public that their prejudices & prepossessions are groundless, & that the enemy cannot go on to conquer and hold their conquests.
It is not the real value of Cities or places that gives the public a good or bad impression but the imaginary estimation given them. The real injury by the loss of Philadelphia bears but a small proportion to the effect it had from the imaginary estimation given it by the public. That was the case with New York and Rhode-Island. To repossess any of those places will have just an oposite effect to that which was felt at their loss, and nearly in the same proportion.
I have said thus much not directly connected with the subject before me, but to explain my Ideas of the Enemies plan & the principles upon which they regulate their operations and the effect it has upon the country, as well as to shew the necessity there is of counteracting them either by beseiging some of the places they have in possession, or if our force is not equal to that by taking a position to prevent their further conquest.
Your Excellency demands my opinion upon the following questions.
There seem to be but three plans of operation, which may be premeditated for the next campaign—One the attempting to recover Philadelphia and destroy the Enemy’s Army there. Another the endeavouring to transfer the war to the Northward, by an enterprize against New York. And a third the remaining quiet, in a secure fortified camp, disciplining

and aranging the Army, ’till the Enemy begin their Operations and then to govern ourselves accordingly; which of these plans shall we adopt?
If the first, what mode of execution shall we pursue, and what force will be requisite, estimating the present numbers of the enemy in Philadelphia at 10,000 men, exclusive of marines and seamen, whose aid may be called in? Shall we endeavour to affect the purpose by storm, by regular approaches or by blockade, & in what particular manner?
If the second, shall we attempt to take New York by a coup de main, with a small force, or shall we collect a large force and make an attack in form? In either case, what force will be necessary, estimating the number of the enemy in and about New York at 4,000 men, and what disposition shall we make so as to affect the enterprise, and the same time to protect the country here, & secure our Stores?
If the last, what post shall we take, so as to keep the army in a state of security, to afford cover to the country and to our magazines, and to be in a situation to counteract the future operations of the enemy?
Philadelphia is undoubtedly the most flattering object. The City is great, the army in it an important one, besides which the Stores are numerous. But to invest this city properly, to secure the passages of the river, and at the same time keep the enemy within their lines will require a great force especially if the enemies strength is estimated at 10,000 men, which may be occasionally aided by all the marines and Sailors belonging to the fleet; to obstruct the passage of the river both Billingsport and Darby must be taken possession of. The force at Billingsport should be near 5,000 men, and they securely fortified, the post at Derby about 4,000 securely fortified—the main Army should consist of at least 15,000 who should take post between Delaware & Schuylkill all to take post nearly at once. There should be a number of flatbottomed boats at Billingsport to draw reinforcements from Darby, in case the enemy should attempt to invest that place. A bridge of communication will be necessary on Schuylkill near Germantown—a few gallies will also be wanting to keep the enemy from ravageing the country upon the banks of the river. All the bridges of communication from Cooper’s ferry to Billingsport should be cut down that there may be no approaches made, but by the heads of the Creeks. There will be wanted a number of flat boats above the City to cross our Army into New Jersey in case the enemy should attempt to retreat through that State by the way of Amboy—Without such a force and such a disposition little more will be obtained by the investiture of Philadelphia than the repossession of the City.
Magazines & military stores should be prepared to aid the operations. And if we do not trust in the blockade to starve the enemy out

twenty or thirty pieces of heavy cannon will be wanted, and eight or ten mortars. However I am very doubtfull whether we shall be able to make regular approaches to the City, as the enemy have superior mettle and will be able to command our approaches by counter batteries, besides which it will require such a great consumption of powder as may ruin the State of our magazines. Should we attempt the city by regular approaches and meet with a defeat by counter batteries, we must raise the seige or it must terminate in a blockade.
The Continental troops will not be equal to a blockade, neither can the Militia be brought to their aid in such numbers & for such a time, as will be necessary to starve the enemy into a surrender, & the impatience of the Militia is too great for the slow operations of a blockade. It will be a folly to attempt to beseige the City unless you can count upon a certain force and for a certain time. To attempt to storm the City will be madness the enemy have a body of men sufficient to man their works, with proper reserves to bid defiance to a force much superior to yours—Tens of thousands of Militia will avail nothing—The success of a Storm will depend upon the steadiness and bravery more than the number of the troops. I think therefore as our number of regular troops is not likely to be equal to a blockade, and as we may be foild in attempting to approach the city by counter batteries, and as a storm is impracticable by a numerous host of Militia. The best plan will be, for this Army to remain in its present position and pursue the system of disciplining the troops; our position is well situated to cover the country, and to draw supplies for our own support. While this army remains here growing stronger by recruits & perfecting it’s discipline from day to day, the enemy will not dare to make any considerable detachments. If they continue where they are they will waste the campaign to no purpose. The Militia of the country will not be harrassed; our troops will become formidable for any enterprize. And if the enemy think proper to come out to meet us in the field we shall be ready to meet them upon any terms. These are my thoughts upon the first and third questions.
The second question which is an attack upon New York is the most promising plan. The Militia of New England are numerous, compact, well arrmed and equiped and can be easily called out for a sudden enterprise. There should be for this expedition about 4000 men of the regular troops and about 8,000 or 10,000 Militia. The Rhode Island troops may be detached from this Army under pretence of returning home for the security of that State. The New York troops may also be detached for the security of the North river. These with what troops are now at the North river and at Albany will compose a body sufficient for the purpose. Greater detachments cannot be made from this army

without explaining our intentions and if it was possible to do without these I should prefer it, as I could wish to leave this country in perfect security & because any detachments may serve as a clue to explain our intentions. I am sensible much greater numbers of Militia may be had from New England should they be thought necessary, the glow of patriotism and the spirit of enterprise runs so high since the capture of Burgoyne and his Army that almost any number may be brought out.
My plan for this enterprise should be to avoid the enemies works; my disposition as follows. Four thousand men to assemble at Norwalk in Connecticut and cross over to Long-Island, these to be principally Militia, to advance first and move rapidly over the Island in order to take as many prisoners as possible and draw the enemies attention that way. Six thousand to move down by the way of the White plains with light boats to throw a bridge over Harlaem creek, plank & boards to be prepared also. this division should march next and move down a little wide of Kings-bridge.
The third and last division should consist principally of the regular troops and embark at Peeks kill in boats to be provided for that purpose, and run down the North river and land a little above the city of New York—On this Corps I would principally depend for the reduction of the City. The troops on Long Island should have boats ready to cross over to N. York Island upon a signal to be given them upon the landing of the troops upon York Island from Peeks kill; at the same time the troops upon Hearlam river should cross and push down to the City. Fort Washington and the works at Kings bridge will fall of themselves if we get possession of the City; but if they should still attempt to hold their ground they can be reduced at leasure. I foresee as much difficulty in putting the Militia in motion without explaining the design, as in any part of the execution for want of some ostensible reason—The most speedy & secret mode would be for the Congress to give you (if you are not now entrusted with such powers) authority to call out as many Militia and at such places as you shall think proper. Your influence in New England is such that it will enable you to call forth as many Militia as you please—I would demand 2,000 from New York to be under the command of Governor Clinton. 5,000 from Connecticut 4000 to assemble at Norwalk; and 3000 from that part of Massechusetts bay that lies the most contiguous to Fish-Kill; Then, the New York troops; and the remaining 1,000 of the Connecticut forces to assemble at Fish Kills.
The forces should be engaged for one Month after they arrive upon the ground.
A descent upon Rhode Island may be talked of, and not so publicly as to betray our real intention; the troops raised in New York it may be

given out are to secure the passes while a detachment is made from the regular forces to attack the troops at New port.
I should recommend that your Excellency command this expedition as much will depend on personal influence.
General Lee may be left with the command here. A body of New Jersey Militia may be put in motion to cooperate with the New England forces and make a desent upon Staten Island doubtless there will be some stores and some prisoners to be taken there. It will all tend to increase the enemy’s confusion, & if they answer no other purpose, they will serve as a check to prevent the Enemy from attempting to throw reinforcements from Philadelphia into New York by the way of New-Jersey.
The Quarter Master General should go into New England to prepare for the enterprise sometime before it is ripe for execution, but your Excellency should not make your appearance untill the troops are assembling; you may leave this army under a pretence of a conferrince with the commanding Officer at Fish kill, and a few days before you set out let it be reported about the Country that the whole body of the Militia are to be collected together to make an attack upon Philadelphia.
I should recommend that there be some good Continental Officers picked out to command bodies of Volunteers to be drawn from the Militia; these Corps will be little inferior to regular troops.
If this plan is adopted and does not succeed it will not materially injure the Grand Army; and if it does succeed agreeable to our wishes, many advantages will result from it, but whether it succeeds or not, I am persuaded it will confine the operations of the next Campaign to the limits of the Enemy’s present possessions.
If the enemy should have a number of Ships so stationed that th⟨e⟩ party proposed to come down the North River could not get by them, they might join the party that marches by Haerlam.
The reasons why I would wish to avoid the Enemies works are, it will give an air of confidance to the expedition, spirit up our own party and damp the hopes of the Enemy. The Slow operations of regular approaches do not agree with the impatience of the Militia; and to approach regularly will give the enemy time to remove their Stores and prepare themselves for a regular evacuation of the place.
The time that I would fix for this expedition should be about the middle of June.
Almost all the troops may be drawn off from Fish kill, as it will be impossible for the enemy to attempt any thing while the operations are going on against New York.
I have not time to go more minutely into the subject; The business of my department claims too much of my attention to be more particular

upon the questions. I have said sufficient to comply with you⟨r⟩ Excellency’s commands, tho’ I have no⟨t⟩ been so explicit as I could wish. I am with great respect Your Excellency’s most Obedt humble Servant

Nathanael Greene Major General

